Title: From Thomas Jefferson to William Cooch, 23 February 1806
From: Jefferson, Thomas
To: Cooch, William


                        
                            Sir
                            
                            Washington Feb. 23. 06.
                        
                        In answer to the enquiries in your letter of the 14th I have to observe that the mill I mentioned to you is
                            on the Rivanna river at a place called Shadwell in the maps of Virginia 6 miles below Charlottesville, and ¾ mile above Milton. this last is the head of navigation; but from my mill
                            boats go down a sheet of deadwater to a short fall at Milton, where the load is transferred to the regular river craft
                            which carry it to Richmond 80. miles, by water. the river is regularly boatable about 7. or 8. months from the beginning
                            of November (not obstructed by ice once in 7. years, & then only a few days) and in the Summer months the boats always
                            hold themselves in readiness to catch the accidental tides from showers of rain, so that a great deal is done in that
                            season: and there is rarely any accumulation of produce for want of a tide. I do not propose to occupy or be concerned in
                            the mill in any way, but to rent her for 1200. D. she has two independent water wheels, single geered, one turning a pair
                            of 5.f. Burr stones, the other a pr of 6.f. do. she will be finished in the best manner with every modern convenience, is
                            about 40. by 60.f. 3 floors in the body which is of stone & 2. floors in the roof. one pair of stones will go July 1.
                            the other Jan. 1. with a constant supply of water. there is an excellent miller’s house of stone, 2. rooms below, & 2.
                            garrets above, well finished. the merchants of Milton, who purchase most of the wheat of the neighborhood, will furnish
                            the chief employ to be manufactured for a toll.   As to the other subject of your letter, there being no vacancy, nothing
                            can be said. Accept my salutations and assurances of respect.
                        
                            Th: Jefferson
                            
                        
                        
                            P.S. A small grist mill near the other, retained by myself, will reserve the exclusive right to grind
                                corn for the consumption of the neighborhood for a toll.
                        
                    